UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K Annual Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the fiscal year ended March 31, 2009 Commission File Number 0-01989 SENECA FOODS CORPORATION (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 3736 South Main Street, Marion, New York (Address of principal executive offices) Registrant’s telephone number, including area code 16-0733425 (I.R.S. Employer Identification No.) 14505 (Zip Code) (315) 926-8100 Securities registered pursuant to Section 12(b) of the Exchange Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock Class A, $.25 Par NASDAQ Global Market Common Stock Class B, $.25 Par NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesNoX Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesNoX Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo *(*Registrant is not subject to the requirements of Rule 405 of Regulation S-T at this time.) Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerAccelerated filer XNon-accelerated filerSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesNoX The aggregate market value of the Registrant’s voting and non-voting common equity held by non-affiliates based on the closing sales price per market reports by the NASDAQ Global Market System on September 30, 2008 was approximately As of May 30, 2009, there were 4,820,080 shares of Class A common stock and 2,760,903 shares of Class B common stock outstanding. Document Incorporated by Reference: (1) Portions of the Annual Report to shareholders for fiscal year ended March 31, 2009 (the “2009 Annual Report”) applicable to Part I, Item 1, Part II, Items 5-9A and Part IV, Item 15 of Form 10-K. TABLE OF CONTENTS FORM 10-K ANNUAL REPORT - FISCAL YEAR SENECA FOODS CORPORATION PART I. Pages Item 1. Business 1-4 Item 1A. Risk Factors 5-8 Item 1B. Unresolved Staff Comments 8 Item 2. Properties 9 Item 3. Legal Proceedings 10 Item 4. Submission of Matters to a Vote of Security Holders 10 PART II. Item 5. Market for Registrant’s Common Stock, Related Security Holder Matters and Issuer Purchases of Equity Securities 11 Item 6. Selected Financial Data 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 11 Item 8. Financial Statements and Supplementary Data 11 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 12 Item 9A. Controls and Procedures 12-14 Item 9B. Other Information 14 PART III. Item 10. Directors, Executive Officers and Corporate Governance 15-16 Item 11. Executive Compensation 17-22 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 22-26 Item 13. Certain Relationships and Related Transactions, and Director Independence 26-27 Item 14. Principal Accountant Fees and Services 28 PART IV. Item 15. Exhibits and Financial Statements Schedules 29-32 SIGNATURES 33 Forward-Looking Statements Certain of the statements contained in this annual report on Form 10-K are forward-looking statements made within the meaning of Section 27A of the
